     Case 6:13-cr-06044-DGL-MWP Document 113 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     13-CR-6044L
                       v.


DAWN NGUYEN,

                              Defendant.
________________________________________________



       In September 2014, this Court sentenced the defendant Dawn Nguyen (“Nguyen”)

principally to a term of 96 months imprisonment based on her guilty plea to a three-count Indictment

involving various firearm offenses. Nguyen is currently housed at FPC Alderson and her expected

release date, with good time, is in approximately June 2021.

       Nguyen previously filed a motion, pro se, seeking release from custody pursuant to 18

U.S.C. § 3582(c)(1)(A) based on her health concerns because of the pandemic caused by the

COVID-19 virus. In a Decision and Order filed July 29, 2020 (Dkt. #109), the Court listed its

several reasons for denying Nguyen’s motion for compassionate release.

       Nguyen has now filed a motion (Dkt. #110) and an Addendum (Dkt. #112), pro se,

requesting that this Court reconsider its prior Decision of July 29, 2020 denying Nguyen’s motion

for compassionate release.

       I have carefully considered Nguyen’s motion to reconsider and Addendum. The medical

issues referenced there were the basis of Nguyen’s original motion and no new medical evidence has

been presented. The Court did consider Nguyen’s medical conditions in its previous Decision and
      Case 6:13-cr-06044-DGL-MWP Document 113 Filed 09/30/20 Page 2 of 2




found, as I now do, that those conditions are not of a nature to place Nguyen at a significantly higher

risk for infection. Nguyen and other inmates have been at FPC Alderson for a significant time and

that facility has apparently taken significant steps and followed appropriate procedures to reduce the

risk of spreading the virus.

       Nguyen couches some of her present argument in terms of a potential Eighth Amendment

violation, but I find that argument to be without merit. The application made by Nguyen was based

on a statute which provided the potential for compassionate release if the inmate carried her burden

of establishing extraordinary and compelling reasons to modify a previously imposed sentence. I

found previously that Nguyen failed to carry that burden and I see no basis now to change that

original Decision.



                                          CONCLUSION

       Defendant Dawn Nguyen’s motion (Dkt. #110) for reconsideration of this Court’s prior

Decision and Order (Dkt. #109) denying compassionate release is in all respects DENIED.

       IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       September 30, 2020.




                                                  2
